El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Siendo acreedor Sergio Lizardi Argüeso de María del Carmen Berrios y Polo, por la suma de $200 y $55 que la segunda-había recibido del primero en calidad de préstamo según es-crituras públicas otorgadas con fechas 17 de marzo y 15 de' abril de 1916, mediante las cuales la deudora garantizó sucesivamente el pago de dichas sumas con primera y segunda, hipoteca, constituidas sobre una casa de su propiedad radi-cada en la calle de Santiago del pueblo de Gurabo, dicho acree-dor, por escritura de 28 de agosto de 1916, canceló ambas-hipotecas mediante pago por la deudora de los dos créditos que garantizaban; y en la misma escritura la deudora Carmen Berrios y Polo vendió al-acreedor Sergio Lizardi Argüeso-la casa mencionada por precio de $600 que la vendedora con-fesó haber recibido del comprador, • estableciéndose el pacto-de que la vendedora podría redimir la finca dentro del plazo *865de siete meses a vencer el 31 de marzo de 1917, transcurrido el cual sin que la vendedora hubiere hecho uso del derecho de retención la venta quedaría irrevocablemente consumada. La escritura contiene además una cláusula marcada con la letra F en la cual se consigna que desde su fecha el comprador entra en la posesión material de la finca enajenada sin otro título que el otorgamiento de la escritura; y por ella además. Sergio Lizardi Argüeso da en arrendamiento la casa a María del Carmen Berrios y Polo por el canon mensual de $6 y por término de siete meses, a vencer el día 31 de marzo de 1917’ en que vencería también el pacto de retroventa.
Presentada dicha escritura para su inscripción en el Re-gistro de.la Propiedad de C-aguas, el registrador, hizo la can-celación solicitada y denegó la inscripción de la venta por medio de nota que dice así:
“Hecha la cancelación a que se refiere el .precedente documento que es la escritura número 66, otorgada en esta ciudad el 28 de agosto último, ante el notario Joaquín Yendrell Joubert al folio 126 del tomo 18 de G-urabo, finca número 609 triplicado, inscripción 13a.; y denegada la inscripción, de venta condicional, incluida en esta misma escritura, por estar comprendida. en los casos primero y se-gundo, sección primera de la ley número 47, para reprimir la usura por lo cual se presume que la citada venta con pacto de retro cons-tituye un contrato -de- préstamo con garantía hipotecaria, y por resul-tar que dicho contrato hipotecario es nulo con arreglo a la sección segunda de la misma ley porque en la cláusula C de esta escritura se estipula que, el acreedor Sergio Lizardi quedará dueño absoluto de la finca objeto del contrato en caso de que la deudora María del Carmen Berrios no pague la cantidad adeudada, habiéndose tomado en su lugar respecto a dicha venta anotación preventiva por término de 120 días en la misma inscripción 13a. Caguas, septiembre 5 de 1916. Emigdio S. Ginorio, Registrador. ” .
Esa nota está sometida a nuestra consideración a .virtud de recurso gubernativo contra ella interpuesto por Sergio Li-zardi Argüeso en la parte relativa a la denegatoria de ins-cripción.
Las secciones 1 y 2 de la Ley No. 47'de-13 de abril de 1916 *866que invoca el registrador para sostener la nota recurrida, dicen así:
“Sección 1. — Toda venta de propiedad inmueble con pacto de re-troventa se presumirá que constituye un contrato de préstamo por el montante del precio, con garantía hipotecaria de la finca vendida, en cualquiera de los casos siguientes:
“Primero. Cuando el comprador no hubiere entrado en posesión material de la cosa vendida.
“Segundo. Cuando el vendedor pague interés al comprador por el precio de la venta, aunque se denomine canon de arrendamiento o se le dé otro nombre cualquiera.
“Tercero. Cuando se hiciere figurar en el contrato como precio de enajenación una cantidad enteramente inadecuada.
“Sección 2. — Se declara nulo el pacto autorizando al hipoteca-rio para adjudicarse la finca del hipotecante por virtud de incumpli-miento del contrato garantizado con la hipoteca.”
Esa ley fija en su sección 1.a tres casos en los cuales debe presumirse que toda venta de propiedad inmueble con pacto de retroventa constituye un contrato de préstamo con garan-tía hipotecaria sobre la finca vendida y en su sección 2.a declara nulo el pacto autorizando al acreedor hipotecario para adju-dicarse la finca del hipotecante por virtud del incumplimiento del contrato garantizado con la hipoteca. Dicha nulidad indudablemente tiene lugar cuando la venta con pacto de retro constituya un contrato de préstamo hipotecario.
Las presunciones a que hemos hecho referencia, como es-tablecidas por la ley, dispensan de toda prueba a los favore-recidos por ellas según el precepto del artículo 1218 del Códi-go Civil, y los favorecidos son indudablemente los vendedores; pero como las presunciones establecidas por la ley, según el artículo 1219' del mismo código, pueden destruirse por la prueba en contrario, excepto en los casos en que aquélla expre-samente lo prohiba, prohibición que no establece la ley de 13 de abril de 1916, es claro que los compradores pueden acogerse a ese beneficio.
Conforme con les anteriores preceptos, establece el ar-tículo 100 de la Ley de Evidencia de 9 de marzo de 1905, que *867una presunción, a menos que la ley no la liubiere declarado concluyente, puede controvertirse mediante otra evidencia directa o indirecta y de no serlo así, será obligación del juez o jurado pronunciar su veredicto o fallo de acuerdo con la presunción.
La presunción, juris tanhim, de que toda venta de pro-piedad inmueble con pacto de retro constituye un contrato de préstamo con garantía bipotecaria en los casos especificados por la Ley de 13 de abril de 1916,-no crea real y positiva-mente el derecho hipotecario a favor del comprador, pues ese derecho sin que sea declarado tal por tribunal competente no puede ser inscrito en el registro aunque lo solicite el pre-sunto acreedor, ni éste puede iniciar el procedimiento suma-rio establecido por la Ley Hipotecaria y su Reglamento para perseguir el cobro del préstamo garantido con hipoteca. La ley ha establecido dicha presunción para que, cuando se im-pugne en juicio la validez de la venta con pacto de retro, cons-tituya, si no se destruye, prueba de la simulación alegada.
El contrato de compraventa con pacto de retro, cuya ins-cripción ha sido denegada, contiene todos los requisitos esenciales del artículo 1228 del Código Civil, o sea, consen-timiento de los contratantes, objeto cierto materia del contrato y causa de la obligación. La nulidad del mismo no aparece evidente en su faz, pues la presunción que pudiera viciarlo de nulidad y que el registrador invoca, no es concluyente y puede ser discutida por las partes. El- registrador no está obligado a negar la inscripción de una escritura a menos que sea nula por su propia faz. Julio Godreau Co. v. El Registrador de Guayama, 23 D. P. R. 65. La denegatoria del re-gistrador envuelve una cuestión de fraude que debe ser resuelta por tribunal competente y en el correspondiente juicio, con audiencia de las partes. El registro no es el sitio para juzgar asuntos que entrañan hechos a discutir. Compañía Azucarera de la Carolina v. El Registrador, 19 D. P. R. 152.
No definimos si concurren o no en el presente caso las presunciones primera y segunda a que se refiere la sección Ia *868ele la Ley de 13 de abril de 1916, pues esas cuestiones y otras que puedan surgir no deben discutirse y resolverse en un re-curso gubernativo. Véanse los casos ya citados, de Compañía Azucarera de la Carolina v. El Registrador, 19 D. P. R. 152, y de Julio Godreau Co. v. El Registrador de Guayama, 23 D. P. R. 65.
Por las razones expuestas es de revocarse la nota recu-rrida y ordenarse la inscripción denegada.

Revocada la nota recurrida y ordenada la ins-cripción que se solicita.

Jueces concurrentes: Sres. Asociados Wolf y Aldrey.
Los Jueces Asociados Sres. del Toro y Hutchison disin-tieron.